                Case 13-11831-BLS              Doc 1195        Filed 01/06/21         Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11
TPOP, LLC,1                                           Case No. 13-11831 (BLS)
                  Debtor.                             Related Docket No. 1190

     ORDER GRANTING DEBTOR’S ELEVENTH MOTION FOR ORDER UNDER
      BANKRUPTCY CODE SECTION 105(A) AND BANKRUPTCY RULE 9006
                EXTENDING TIME TO OBJECT TO CLAIMS

                  Upon the motion (the “Motion”)2 of the Debtor for entry of an order under

Bankruptcy Code section 105(a) and Bankruptcy Rule 9006 extending the time to object to priority

and general unsecured claims; and the Court having determined that the relief requested in the

Motion is in the best interests of these bankruptcy estates, creditors, and other parties in interest;

and it appearing that proper and adequate notice of the Motion has been given under the

circumstances and that no other or further notice is necessary; and upon the record herein; and after

due deliberation thereon; and good and sufficient cause appearing therefor, it is hereby:

                  ORDERED, ADJUDGED AND DECREED THAT:

         1.       The Motion is GRANTED.

         2.       The Claims Objection Deadline is extended through and including March 19, 2021

for priority claims and general unsecured claims, including, without limitation, any Administrative

Claim that is asserted in connection with a response to a filed priority or unsecured claim.




1  The Debtor in this chapter 11 case is TPOP, LLC, f/k/a Metavation, LLC, and the last four digits of its federal tax
identification numbers are 5884. The location of the Debtor’s headquarters is TPOP, LLC f/k/a Metavation, LLC, c/o
Huron Consulting Group Inc., P O Box 1720, Birmingham, MI 48012, Attn: John C. DiDonato, Chief Restructuring
Officer.
2
 Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed to them in the
Motion.

DOCS_DE:232020.2
             Case 13-11831-BLS          Doc 1195      Filed 01/06/21     Page 2 of 2




       3.      Entry of this Order is without prejudice to the rights of the Debtor to seek further

extensions of the Claims Objection Deadline.

       4.      This Court shall retain jurisdiction over any matters related to, or arising from, the

implementation of this Order.




Dated: January 6th, 2021 Wilmington,
Delaware                                     BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE




                                                 2
DOCS_DE:232020.2
